Case: 3:21-cv-00083-MPM-JMV Doc #: 1 Filed: 04/19/21 1 of 22 PagelD #: 1

RECEIVED
APR 19 2021

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
WINGO

VS.

COMPLAINT

1

COMPLAINT

PZ le Sa 7k Cl ae

Amazon.com, Inc
Case: 3:21-cv-00083-MPM-JMV Doc #: 1 Filed: 04/19/21 2 of 22 PagelD #: 2

 

2

COMPLAINT
Case: 3:21-cv-00083-MPM-JMV Doc #: 1 Filed: 04/19/21 3 of 22 PagelD #: 3

UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF MISSISSIPPI

Martrek D. Wingo

Plaintiff,
1. Job Discrimination (Sex)
Vs. JURY DEMAND
Amazon.com, Inc TA CU&2, / MPN \V

Amazon.com Sales, Inc
Amazon.com Services LLC
Jeff Bezos (CEO)

Defendant.

 

COMPLAINT

A motion to dismiss under Rule 12(b)(6) should be granted only if it appears beyond a
doubt that the plaintiff can prove no set of facts in support of its claim which would entitle it to
relief. Conley v. Gibson, 335 U.S. 41, 48 (1957) (emphasis added); see also Fed. R. Civ. P.
12(b)(6); Bell Atlantic Corp v. Twombly, 550 U.S. 540, 570 (2007). A motion under Rule 12(b)(6)
merely tests the legal sufficiency of a complaint, requiring a court to construe the complaint
liberally, assume all facts as true, and draw all reasonable inferences in favor of the plaintiff.
Twombly, 550 U.S. at 556-57. A complaint should never be dismissed because the court is
doubtful that the plaintiff will be able to prove all of the factual allegations contained therein. Id.

NATURE OF THE CASE

1. Amazon.com, Inc could have damaged Martrek Wingo’s civil rights and if proven so
punishment in the form but not limited to punitive damages are requested.

2. This is a lawsuit about improper procedures. HR. Human Resources. The improper
procedures of Amazon.com, Inc Human Resources.

3

COMPLAINT
Case: 3:21-cv-00083-MPM-JMV Doc #: 1 Filed: 04/19/21 4 of 22 PagelD #: 4

PARTIES

3. Plaintiff, Martrek D. Wingo, is an adult resident citizen of 4194 Evening Star Cove, Memphis,
TN 38125. WINGO is a male. 4. Defendant, Jeff Bezos (CEO), is an adult resident citizen of
Evergreen Point Rd, Medina, WA 98039, BEZOS is a male. 5. Defendant, Amazon.com
Services, LLC is a Limited Liability Corporation with its principal place of business at 410 Terry
Ave. North, Seattle, WA, 98109-5210, doing business in the State of Mississippi at 191 Norfolk
Southern Way, Byhalia, MS 38611. Amazon Services, LLC can be reached for service through
their Registered Agent CORPORATION SERVICE COMPANY 7716 Old Canton Ra, Suite C
Madison, MS 39110. 6. Defendant, Amazon.com Sales, Inc is a Corporation with its principal
place of business at 410 Terry Ave. North, Seattle, WA, 98109-5210, doing business in the
State of Mississippi at 191 Norfolk Southern Way, Byhalia, MS 38611. Amazon.com Sales, Inc
can be reached for service through their Registered Agent CORPORATION SERVICE
COMPANY 7716 Old Canton Rd, Suite C Madison, MS 39110. 7. Defendant, Amazon.com, Inc
is a Corporation with its principal place of business at 410 Terry Ave. North, Seattle, WA,
98109-5210, doing business in the State of Mississippi at 191 Norfolk Southern Way, Byhalia,
MS 38611.

JURISDICTION AND VENUE

8. Northern District Court of Mississippi has federal question jurisdiction under 28 U.S.C. § 1331
for a cause of action arising under the Title VII of The Civil Rights Act of 1964, as amended by
the Civil Rights Act of 1991, 42 U.S.C. 2000(e). This Court has authority to award costs and
attorney's fees under 42 U.S.C. § 1988. 9. Venue is proper in this action pursuant to 28 U.S.C.
§ 1391 because the events or omissions giving rise to Plaintiff's claims occurred in Byhalia,
Marshall County, Mississippi, which is within the Northern District of Mississippi, Oxford division.

EEOC

10. Plaintiff timely filed Charges of Discrimination, Charge Number 490-2021-00260 with the
United States Equal Employment Opportunity Commission (hereinafter, “EEOC”) for
Discrimination (Age, Sex, and Retaliation) on February 25th, 2021 against the Defendant. A true
and correct copy of which are attached in EEOC Documents, Plaintiff received Notice of Suit
Rights for the corresponding charge from EEOC dated March 11%, 2021. A true and correct
copies of which are attached in EEOC Documents. The EEOC Charge Notice used the word
Continuous.

 

11. The U.S. Equal Employment Opportunity Commission (EEOC) is responsible for enforcing
federal laws that make it illegal to discriminate against a job applicant or an employee because
of the person's race, color, religion, sex (including pregnancy, gender identity, and sexual
orientation), national origin, age (40 or older), disability or genetic information. 42 U.S.C.
2000(e) states that a person or employer are defined as the entity that can be held liable for
violating claims arising under Title VI. The Plaintiff has a right and is protected by federal law,
the Constitution, and Title Vil of The Civil Rights Act of 1964 from Retaliation, Harassment; and

4

COMPLAINT
Case: 3:21-cv-00083-MPM-JMV Doc #: 1 Filed: 04/19/21 5 of 22 PagelD #: 5

Hostile Work Environment. Equal Employment Opportunity Act of 1972 states that an employee
must first file a charge with the Equal Employment Opportunity Commission then wait to
administrative remedies are exhausted before bringing a civil suit. See 42 U.S.C. § 2000e-
5(e)(1); Younis v. Pinnacle Airlines, Inc., 610 F. 3d 359, 361 (6th Cir. 2010); and Parry v.
Mohawk Motors of Mich., Inc., 236 F.3d 299, 309 (6th Cir. 2000).

12.

13.

STATEMENT OF FACTS

On or about September 4", 2020 The Area Manager walked up to Martrek Wingo in the
Occupied Area and asked him to sign a document showing No Work was being done.
Martrek Wingo asked why he was being asked to sign a document when the area had
many with No Work on their screen at the moment. Martrek Wingo showed Ben
Moorehead that when scanning his Amazon.com Badge to pull down orders No Work.
The Area Manager than asked for Martrek Wingo to follow him to the Human Resources
Office. When the Area Manager arrived at the Human Resources Office the Area
Manager said Believe it or not No Work showed up for Martrek and he Must Go. While
the Human Resource Manager was waiting to look at the document the Area Manager
said to Martrek Wingo your Human Resource file should be canceled. Martrek Wingo
immediately looked at the Human Resource Manager, a lady named Jordan McCollum,
where she shook her head in the gesture No and said don't forget to sign the document.
Martrek Wingo signed a document that included his face on it that said he was No Work.
Martrek Wingo kept a copy of the document and gave the original to Jordan McCollum.
As Martrek Wingo left the Human Resource Office work appeared on his screen.

On or about September 12" 2020 around the Area Managers Station. After a few
minutes it was pretty much every person on the floor not working standing by the Area
Managers Station except for Martrek Wingo, It looked like a meeting about to take place
so Martrek Wingo went to be included were the Area Manager said we are watching
Wingo work, Martrek Wingo became the only person left on the floor for a long period of
time while everyone else was told not to work.

March 14" 2021 - Event #2 After lunch the Plaintiff came back early then came an after-
lunch meeting occurred in the pick area. The after-lunch meeting was similar to what has
been done all week after the after-lunch meeting about 20-30 people all went in the
same direction towards the back of the warehouse (never done before). The Plaintiff
follows the crowd and they make it to the powered equipment were most get on the OP
machine and a black woman gets on the drive around. Martrek Wingo left and went back
to the pick area and entered the outbound section. The Plaintiff did not see any activity
from the group who went to the other area the rest of the night. The OP machines could
not be seen entering and exiting the powered equipment area to the above storage
items area which is normally is whats viewed. No activity from majority of Ben
Mooreheads outbound area was mentally noted by the Plaintiff from 12:45am-4am.

5
COMPLAINT
Case: 3:21-cv-00083-MPM-JMV Doc #: 1 Filed: 04/19/21 6 of 22 PagelD #: 6

14.

15.

16.

What happened doing this time in that area; were most of the people in the pick area
went to when performance Martrek Wingo was still under in the pick area. The group did
not have any scan guns in their hand at the after-lunch meeting which was not just
normal but always. Martrek Wingo was the only person who had a scan gun in his hand.

On or about October 3", 2020 The Area Manager said by the Area Managers Station in
front of a large group at the beginning of their shift that” Martrek Wingo may be included
but a 40-year-old | have to find a job for. Luckily, | won't find a job for a 40-year-old.” The
Area Manager said. There are about 2 40-year old's out of 80 people when there has
been about as high as 600 people shown to Martrek Wingo on laptop by the Area
Manager Ben Moorehead. The average age of people in Martrek Wingo's opinion is
about age 24.

On or about October 8", 2020 The Area Manager used the Plaintiffs name and called
him Legally Blind.

On or about October 16 2020 The Area Manager pulled Martrek Wingo to the side and
said he was being written up for performance that he now needed to maintain a rate 3-5x
the rate that was outline in initial training the first week. On the same day Operation’s
Reginald said to Martrek Wingo that his breaks were too long. Like you took 30 minutes
for lunch. Lunch is 30 minutes long. Correctable action being civil rights violation;
Martrek Wingo has asked the area manager if he could move to a multi build option
people do every day and has done before; after several times asked (7) being seven
times asked the area manager does not say or provide an option while others walk right
up ask for the same option and receive a multi build option. The only rate given by
Amazon.com, Inc is one item of activity every 6 mins (60 mins/6 10 items an hour) which
is called TOT.

March 25" 2021 At the beginning of the shift the Area Manager Ben Moorehead told the
Plaintiff that he was being written up for productivity his second that the rate was now
61. Less than a month ago the same Area Manager congratulated the Plaintiff for doing
a good job and the rate was 32. The Plaintiff was at 121% of the rate. The Area Manager
Ben Moorhead said he was going to train the Plaintiff under a learning ambassador. The
learning ambassador was Amber a very attractive Caucasian female. Amber looked over
the Area Manager's information and begun saying that all her people are under PPMIX
and could not understand why the Plaintiff was not in that. It was new and everyone
uses it now. Amber the Learning Ambassador said she definitely was not going to pick
61 individual items. What happened next was a gigantic wait. Amber the Learning
ambassador logged into her computer and she did not have the permissions to switch
the Plaintiff over to PPMIX from PPFloorSingles so she went around for about 20 mins
trying to find someone who could while the Area Manager said he could not. A Black
Lady walked by Amber the Learning Ambassador and Amber asked her "How do you
like the new PPMIX system" The Black lady replied I'm doing OK my rate is at 300. The
time was about (9:15pm) 21:15 and the Plaintiff waited to train with the learning
ambassador an hour (10:15pm) 22:15 The learning ambassador Amber kept going

6

COMPLAINT
Case: 3:21-cv-00083-MPM-JMV Doc #: 1 Filed: 04/19/21 7 of 22 PagelD #: 7

17.

18.

around to separate Operations Managers to get the permissions and asking why they
could not switch Martrek Wingo to PPMIX and as the hour went by, she said ok | am
ready and | will follow you. The Plaintiff was still in PPFloorSingles. The learning
ambassador followed the Plaintiff for 30 mins and said everything is great just a little bit
too fast.

The Plaintiff never got switched to PPMIX. The Learning Ambassador said she has not
seen anyone do PPFLoorSingles in quite some time. The Plaintiff watched the Learning
Ambassador ask different people for an hour to switch the Plaintiff to PPMIX and login
with the Plaintiff in that system. When she logged in the Plaintiff was not in that system
nor did she have the permissions to switch it.

Randall a white badge employee from December who disappeared for a while (once
mentioned in early February 2021 his attendance points became too high) remerged
February 2021 with no performance 2Hrs doing no work on February 27", 2021
switched to a laptop computer cart April 5‘ 2021 to monitor the performance of others.
White Badge less than 3 months in the Plaintiffs opinion appears to be quickly moving
towards learning ambassador, Tyler was the Operations Manager during the shift and
two and building people directly disputing with him why a white badge person was given
a laptop to monitor their performance.

Kevin an Amazon.com, Inc blue badge employee appears to be doing nothing for an
hour April 5" 2021

Security and Safety Cameras would show them not working for a long duration of time.

On or about November 28" 2020 At the Shipping Center (looks like Airport Terminal)
Vanessa Operations said that Martrek Wingo was missing scans and failing to move
packages. Prior to shift Vanessa Operations had a meeting where she gathered
everyone together and pointed out two people and said that Martrek Wingo missed 83
and another employee missed 50. Martrek Wingo asked Vanessa to show how she sees
that Martrek Wingo missed 83 and she said that she cannot see in the system at all live.
Martrek Wingo asked her where did she get the 83 number from and she said wanted
the group to focus on failed moves where Martrek Wingo was the most failed moves.
Vanessa is not able to see individual scans or individuals moves. She then appeared to
try to find an email report of a delayed way to show the information but again said that
there is no way to see what she said in the meeting inside the Amazon.com, Inc system.
Martrek Wingo was just told at a meeting in front of others he messed up 83 times. The
Last Mile.

On or about January 3% 2021 Martrek Wingo was monitoring the overall line when
Patrick from Operations came and ask Marirek Wingo if he could go with him. Martrek
ask him yeah what do you need and he said he did not need Martrek Wingo but Human
Resources wanted to speak with Martrek Wingo. Martrek Wingo asked Patrick from
Operations if he knew what for and he said he did not and was asked to just bring him.

7

COMPLAINT
Case: 3:21-cv-00083-MPM-JMV Doc #: 1 Filed: 04/19/21 8 of 22 PagelD #: 8

Martrek Wingo arrived at Human Resources office again; (similar to event one) with the
same Jordan McCollum in the office accompanied by a new Human Resource lady an
African American lady Tameka. The Plaintiff sat down and Tameka began talking
introducing herself and saying that she received lots of complaints. The Plaintiff asked
her from when and what the complaints were and Jordan McCollum said she needed the
Plaintiff to write an incident report of anything the Plaintiff could have done since the
Plaintiff been inside the warehouse. Martrek Wingo said yeah, | can fill out an incident
report. Tameka and Jordan McCollum left the room and Martrek Wingo filled out an
incident report stating that he did not do anything in the warehouse in any way where
there would be any complaints. That he did not ask for anyone's phone number yet and
has not engaged in any out of line conversations. Tameka arrived back in the room first
and when Jordan McCollum arrived and looked over the incident report, she said I'm
going to have to put you on paid suspension. Martrek Wingo asked what for and she
said to go over all the complaints. The Plaintiff asked her when were the complaints,
who, where, what events; and she said she would put the Martrek Wingo on paid
suspension and we will find out together. Martrek Wingo asked her how long would be
the paid suspension. She said that he would receive a phone call. Martrek Wingo took a
picture inside the Amazon.com, Inc app showing all income turning to salary paid
suspension. A week later on January 7" 2021 Martrek Wingo came to talk to Jordan
McCollum for an update where he was able to locate her and she said that they were
understaffed and still reviewing all the cameras; that they had not found anything wrong
yet; and that the Plaintiff was to remain on paid suspension.

The coming-of-age story of Chris. Chris, Caucasian Female, is a blue badge
Amazon.com, Inc employee. She has always talked to the Plaintiff and the Plaintiff likes
her dearly.

On January 2"? 2021 prior to first break Chris said to Martrek Wingo that she was going
to be having sex tonight with guys in public but promised she would be using condoms.
Prior to lunch break Chris said that she was going to be having sex tonight in public with
three people and asked if the Plaintiff wanted to show sperm. The Plaintiff smiled and
said nothing; Chris said tonight will be in Ben's area. Chris said to Martrek Wingo that
she was in a sex circle with Ben Moorehead and tonight will be in public. When the
Plaintiff walked outside to begin his Paid Suspension around 2:52am January 3% 2021.
The Plaintiff saw Chris entering into a dark black tinted window infinity with her see-thru
orange backpack parked about 20 feet on the same empty backrow of the parking lot of
the Plaintiff. The Plaintiff was told through various walking up to the Amazon.com, Inc
building employee chatter on January 7" 2021 that a sex event did take place after
Martrek Wingo left Sunday Morning January 3% 2021. Chris an employee that the
Plaintiff likes dearly has a twin sister named Olivia who swap shifts with her. They have
worked together before and the Plaintiff speaks to whomever is working that day daily.
Olivia was not present the morning of January 3% 2021 prior to the Plaintiffs paid
suspension. Chris is the twin who asked the Plaintiff very politely to show sperm. The
last time Martrek Wingo seen the twins work together was Feb 27, 2021 after lunch
midnight 12:00am when both entered separately about 5 mins apart in separate vehicles

8
COMPLAINT
Case: 3:21-cv-00083-MPM-JMV Doc #: 1 Filed: 04/19/21 9 of 22 PagelD #: 9

19.

20.

wearing clear see-thru orange and blue backpacks. The Plaintiff saw them both that day
throughout the morning. There also could have been another possible event including
Chris on or about December 11" 4:40am.

On or about January 8" 2021 Martrek Wingo received a phone call from George.
George said on voicemail; | wanted to talk to you on the phone; your terminated do not
return to work, Martrek Wingo received an email shortly after from Amazon.com, Inc
Mydocs with a termination letter and confidentiality letter.

On or about Jan 25" 2021 Martrek D Wingo's civil rights are being violated and he
appealed. Martrek Wingo spoke with Sam and he told him he did something that falls in
the category of a crime; that Martrek Wingo followed a girl home directly from the
warehouse. Martrek Wingo was in shock he was never told of any of this before the
appeal level. Martrek Wingo asked Sam did he have an incident report or a police report
and Sam said he did not need an incident report or police report in the state of
Mississippi. Was there even an investigation? Martrek Wingo never left the building with
Chris that night. Martrek Wingo filled out the Appeal Software selecting a panel appeal
process instead of a site leader; were a group of people from Amazon.com, Inc would
take the information from Martrek Wingo and decide why the Martrek Wingo appeal
should be approved. Inside the software Martrek Wingo stated: 1. Martrek Wingo;
Amazon.com, Inc employee was terminated without being told specifically what he had
done wrong. There has been no Event shown to him. Martrek Wingo received no
specific dates, people, events and has stated that no wrong doing has been done. 2.
Martrek Wingo would like the termination reversed and employment reinstated. Martrek
Wingo spoke to Jordan McCollum of HR and was told that they did not see anything on
camera yet; were understaffed and would need to look further. This is not an EVENT!
Martrek Wingo selected that [Inaccurate application of policy] for the reason for the
appeal. The other selections were [Inconsistent application of policy] and [Failure to
properly apply policy] After waiting in emotional turmoil Martrek Wingo received an email
to confirm a meeting with the "Sr, Site Leader” Martrek Wingo confirmed the meeting
and was ready for a one-on-one meeting with Sam the Sr. Site Leader. Martrek Wingo
spoke to Sam on phone conversation were after a brief introduction on both sides Sam
mentioned Martrek Wingo walked out with a girl drove his car around the parking lot to
meet with the girl; then after the girl left Martrek Wingo followed her home. The girl is
Chris an Amazon.com, Inc employee that Martrek Wingo speaks to all the time almost
every day. Sam asked what type of conversations that Martrek Wingo talk about with
Chris and Martrek Wingo mentioned clothes, shoes, last conversation was Spiderman.
On the night in question, December 28" 2020, Martrek Wingo walked out the building by
himself and walked up to his car. Upon driving off Martrek Wingo looked down at the
Amazon.com, Inc App on his phone and saw attendance points added for that day that
caused him to quickly park his vehicle in a parking spot directly in front of him. Next to
him was Chris in a white Nissan Rogue. Martrek Wingo kept looking at his App, did not
say anything to Chris; and then drove off on his own. Sr. Site Leader Sam stated that
Martrek Wingo appeared to be only in the parking space next to Chris for 45 secs and
that no conversation occurred. The cameras show Martrek Wingo walked to his car by

9

COMPLAINT
Case: 3:21-cv-00083-MPM-JMV Doc #: 1 Filed: 04/19/21 10 of 22 PagelD #: 10

himself, was only next to Chris no longer than 45 secs, never had a conversation with
Chris that night in the parking lot; and left the warehouse with no cars in front or behind
him before Chris. There were no reports to support Amazon.com, Inc claims. Sam stated
there were no other events found on camera. Martrek Wingo stated Amazon.com, Inc
found no other events inside or outside the building. Appeal Letter - Martrek Wingo
received an appeal letter that stated that the policy was not applied properly or
consistently in your situation and, as such, your appeal has been granted. From Martrek
Wingo's restart date Martrek Wingo got an email after the appeal saying Immediate
Response Required. The email stated that Martrek Wingo was about to be terminated
for failure to show up to work. Martrek Wingo got another email saying Amazon Job
Abandonment Notice that termination procedures have begun for failure to show up to
work. On the appeal letter Martrek Wingo had a restart date week(s) from any scheduled
employment. Martrek Wingo got his disabled Amazon.com, Inc A to Z App reenabled
and saw 11.5 attendance points where 6.0 attendance points is enough to terminate an
employee. If Martrek Wingo did not show up for work that Friday Martrek Wingo would
have had 13 attendance points. 13. Martrek Wingo was put on the schedule weeks prior
to his restart date. Martrek Wingo received an email saying time card and points
corrections.

February 4” 2021 - The first day back when the Plaintiff arrived after his paid suspension
the Area Manager Ben Moorehead said in the open area to Cristina, he does not know
about the sex event that happened at 3:30 am the same day he got a paid suspension.
Cristina said “what Ok" What the Area Manager Ben Moorehead mentioned giving an
exact time is similar to what Chris mentioned to the Plaintiff the day he received his paid
suspension and saw Chris outside prior to leaving.

21. Martrek Wingo is currently an employee of Amazon.com, Inc - www.Amazon.com

Jeff Bezos, current CEO of Amazon.com, Inc.

22. Written Deposition

Possible Discovery: 1 Person - (Jeff Bezos)
Amazon.com, Inc CEO - The System of Amazon.com

23. Age Limits on Hiring
24, Performance Guidelines

10
COMPLAINT
Case: 3:21-cv-00083-MPM-JMV Doc #: 1 Filed: 04/19/21 11 of 22 PagelD #: 11

25.
26.
27.
28.
29.
30.

31.

32,

Disability Guidelines

No Work Policy

Employee Review Policy

Equal and Fair Training Standards Policy
Incident Reporting and Incident Dispute Policy

Lunch
THE CONTINUATION OF CHRIS
On or about March 27" 2021 Martrek Wingo received over 30 people saying after he left

at 4:25am on March 26" 2021 another playing around event took place at 4:34am.
Where Chris took off her shoes and pulled her pants down saying who wants some of
this? Kevin another Amazon.com, Inc employee started to mimic having sex behind her.

On or about April 3% 2021 at 4:24 am Chris decided to work the last 20 mins naked. The
Plaintiff worked on the line most of the night which is monitoring other people pack
orders. When the Plaintiff first arrived on the line, he heard a choir echo saying she is
going to get naked somewhere tonight. The Plaintiff did not say anything. At 3:20am
Chris told the Plaintiff that she had sex with a new gentleman earlier today inside the
building. The gentleman who was already staring at Martrek Wingo in a friendly manner
stuck his head up waiting for more information. Chris then told Martrek Wingo that what
she had to do today, it would be easier if you left earlier. Martrek Wingo left around the
same time he normally leaves 4:25am. Supermodel Beauty. Chris

STORM DUCK

33. The Plaintiff seeks Security and Safety Camera footage from these calendar dates

November 28" 2020
Jan 2" 2021

Jan 3% 2021

Jan 3% 2021
February 27" 2021
February 27" 2021
March
March
March 26" 2021
April 3% 2021
April 5% 2021

14" 20201
25" 20201

11

COMPLAINT
Case: 3:21-cv-00083-MPM-JMV Doc #: 1 Filed: 04/19/21 12 of 22 PagelD #: 12

STATEMENT OF CLAIM

COUNT I
Retaliation

Martrek Wingo entered into an Amazon.com, Inc HR room where he was asked to fill out
an incident report on anything he may have done in the building. After filling out a no
event incident report Martrek Wingo was retaliated against put on Paid Suspension and
eventually Termination.

Martrek Wingo was brought into an Amazon.com, Inc HR room and made to sign a TOT
report that showed no work singled out of a large area group. Martrek Wingo was
retaliated against by given individual work while the rest of the group did nothing and did
eventually went on to receive individual performance rate written up and increased while
no one else over 9 months the Plaintiff has seen written up or even spoke to about
performance. Retaliation from TOT 10 items an hour to Martrek Wingo's rate of 60 items
an hour. 6x increase.

Martrek Wingo filled out an Amazon.com, Inc Appeal online software were after selecting
a Amazon.com, Inc panel Martrek Wingo was retaliated by having it involuntarily switch
to a sight leader and have the site leader read a self-made criminal report uttered only
once and by the end of the conversation mentioned that it does not show up on camera.
Retaliation. The Plaintiff was being told that he followed an individual all the way home
when the cameras show the Plaintiff leaving before the individual. The Plaintiff selected
an Amazon.com Panel. Retaliation.

Martrek Wingo successfully completed an Appeals process and he was Retaliated by
sending out immediate response required emails and job abandonment emails. The
Plaintiff was put on the schedule recklessly or intentionally and then fell into or forced
into a category of job separation for bad attendance the same week Martrek Wingo
received an Appeal Decision letter giving the Plaintiff a future start date

Title VII of the Civil Rights Act of 1964 + Civil Rights Act of 1991

COUNT Il
Harassment (Hostile Work Environment)

Martrek Wingo entered into an Amazon.com, Inc warehouse where he was given 9 to 11 civil
rights events pushing to termination and beyond where each event can be argued as
harassment were the sure number of events and the severity of some of the events (intentional
removal prior to a sex show) displays a hostile work environment.

12
COMPLAINT
Case: 3:21-cv-00083-MPM-JMV Doc #: 1 Filed: 04/19/21 13 of 22 PagelD #: 13

Title VII of the Civil Rights Act of 1964 + Civil Rights Act of 1991

COUNT Ill
Unlawful Employment Practices

(1.) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate against
any individual with respect to his compensation, terms, conditions, or privileges of employment,
because of such individual's race, color, religion, sex, or national origin; or

(2.) to limit, segregate, or classify his employees or applicants for employment in any way which
would deprive or tend to deprive any individual of employment opportunities or otherwise
adversely affect his status as an employee, because of such individual’s race, color, religion,
sex, or national origin.

1. The Plaintiff was terminated (discharged) from his job based on Retaliation and the
Plaintiffs gender; an individual Male without any evidence, told any event, or told any
complaining party.

2. The Plaintiff has been limited into the Performance Process Path PPFloorSingles while
watching new hires and almost every employee viewed have a different process. The
Plaintiff has asked employees that are categorized floor singles their process path and
all have stated a different process path than PPFloorSingles. The Plaintiff has asked the
Area Manager to change from PPFloorSingles. PPMIX has never been done by the
Plaintiff.

Title Vil of the Civil Rights Act of 1964 « Civil Rights Act of 1991

COUNT IV
Mental Anguish

Martrek Wingo was forced as a part of his employment to go through 9 to 11 civil rights events
where he experienced severe utter shock, emotional distress, and turmoil. Martrek Wingo, you
followed a girl home and we don’t need any police reports or incident reports was the Appeal.
Amazon.com, Inc

13

COMPLAINT
Case: 3:21-cv-00083-MPM-JMV Doc #: 1 Filed: 04/19/21 14 of 22 PagelD #: 14

Title VII of the Civil Rights Act of 1964 + Civil Rights Act of 1991

COUNT V

Punitive Damages

Martrek Wingo has experienced 8 possible mistakes and Martrek Wingo would like to abbreviate
the word Possible Mistake as MISTAKE

Possible Mistakes

1.
2.

Procedure not properly applied (recklessness?)

Plaintiff selected a site panel to lessen the emotional impact of the appeal. The Plaintiff
did not get a site panel the Plaintiff got a site leader.

The Plaintiff appears to be put on Paid Suspension directly prior to an Adult
Entertainment show the same morning. (Intentional?)

The Plaintiff has moved into a 6x the TOT individualized performance model and limited
on the process of how to achieve the performance.

The Plaintiff was told that on a previous work day by the department leader (operations)
that the Plaintiff failed over 83 times to properly use the Amazon.com, Inc software.
When the Plaintiff investigated it, no individual regional shipment building activity is
saved by the Amazon.com, Inc software. The department manager mentioned she did
not have a way to show me 83.

. The Area manager moved people to a no work environment on more than one occasion

while leaving the Plaintiff working.

Immediate Response required email saying the Plaintiff will be Terminated when the
Plaintiff was not officially scheduled to work yet. A future start date was given.

The Plaintiff was subject gated to 9 to 11 civil rights events that can be argued as a
hostile work environment all caused directly by Amazon.com, Inc Management.

Title VII of the Civil Rights Act of 1964 « Civil Rights Act of 1991

14
COMPLAINT
Case: 3:21-cv-00083-MPM-JMV Doc #: 1 Filed: 04/19/21 15 of 22 PagelD #: 15

COUNT VI
Job Discrimination (Sex)

The Plaintiff an American male, has worked at Amazon.com, Inc for over 9 months and has
never seen anyone else taken to Human Resources pulled from the public in front of everyone.
Martrek Wingo an American male, entered into Human Resources more than once and Human
resources is a group that can determine job and career advancement. Amazon.com, Inc Human
Resources terminated Martrek Wingo and admitted they were improper.

Title VII of the Civil Rights Act of 1964 « Civil Rights Act of 1991

COUNT Vil

Compensatory Damages

Martrek Wingo was Terminated with no reason given. Martrek Wingo was left in a
grieving pain and suffering experience for almost a month waiting on an Appeal
conversation and final decision. Amazon.com, Inc caused the Plaintiff to go through a
way beyond typical employee experience. A bad malevolent experience. A no evidence
termination experience, An Amazon.com, Inc experience lead by a Billionaire CEO.

Title VII of the Civil Rights Act of 1964 « Civil Rights Act of 1991

COUNT Vill

Such other relief as the court may deem equitable and just

Martrek Wingo deserves all equitable offers the court can give. Front Pay. Martrek

Wingo was terminated from his position and upon returning watched another individual
move into a fast-track employee growth program. Martrek Wingo watched Randall move
to performance monitoring while watching another employee Emiya move to Supply
Chain Leadership. Termination can be argued to have caused this growth instability with
the Plaintiff and equity awards like Front Pay allow the Plaintiff to become whole.

Title VII of the Civil Rights Act of 1964 « Civil Rights Act of 1991

15

COMPLAINT
Case: 3:21-cv-00083-MPM-JMV Doc #: 1 Filed: 04/19/21 16 of 22 PagelD #: 16

RELATED LEGAL CASES

SIMERS v. LOS ANGELES TIMES COMMUNICATIONS LLC
$15.4 Million
Cheryl Fillekes v. Google LLC
$11 Million
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION v. TEXAS ROADHOUSE, INC.
$12 million
Zulfer v. Playboy Enters. Inc
$6 million
Channon v. United Parcel Service
$80.2 Million
Lane v. Hughes Aircraft Co.
$40 Million
EEOC v. Jackson National Life Insurance Company
$20.5 Million

16
COMPLAINT
Case: 3:21-cv-00083-MPM-JMV Doc #: 1 Filed: 04/19/21 17 of 22 PagelD #: 17

PUNITIVE DAMAGES

The Plaintiff is suing Jeff Bezos (CEO), Amazon.com Sales, Inc, Amazon Services, LLC;
and Amazon.com, Inc for $20,500,000.

34. Punitive damages are an established practice of American common law, traditionally
assessed against defendants in civil cases to punish past misconduct and to deter future

misconduct.

365. The defendant's wealth is an important part of the punitive damage’s equation.

In Las Palmas Assocs. v Las Palmas Center Assocs. (1991)235 CA3d 1220, 1243, 1 CR2d
301, the court stated.

36. Because punitive damages are intended to punish the wrongdoer, a wealthy

wrongdoer should face a higher punitive damages award than a less wealthy party. Neal v
Farmers Ins. Exch. (1978)21 C3d 910, 928, 148 CR 389 ("the function of deterrence . . . will
not be served if the wealth of the defendant allows him to absorb the award with little or no
discomfort").

37. 2013 Mississippi Code Title 11 § 11-1-65 - Punitive damages; limitations
under applicable laws, no award of punitive damages shall exceed the following:
(i) Twenty Million Dollars ($ 20,000,000.00) for a defendant with a net worth of more than

One Billion Dollars ($ 1,000,000,000.00);

17
COMPLAINT
Case: 3:21-cv-00083-MPM-JMV Doc #: 1 Filed: 04/19/21 18 of 22 PagelD #: 18

PRO SE

 

38. Plaintiff is a Pro Se Plaintiff. As a Pro Se Plaintiff pleadings are held to a “less stringent
standard” than “formal pleadings drafted by lawyers.” (Haines v. Kerner) Due process protects
the right to self-representation from arbitrary denial. It ensures a pro se litigant’s claim will be
heard despite a litigant’s potential lack of familiarity with procedure. (Haines v. Kerner)

39. In subsequent cases, this standard has been expressed as requiring “a good faith”
attempt to comply. (Kaiser v. Sakata)

40. Conley v. Gibson, 355 U.S 41 at 48 (1957) stated “Following the simple guide of rule 8(f)
that all pleadings shall be so construed as to be substantial justice”...“The federal rules reject
the approach that pleading is a game of skill in which one misstep by counsel may be decisive
to the outcome and accept the principle that the purpose of pleadings is to facilitate a proper
decision on the merits.” The court also cited Rule 8(f) FRCP, which holds that all pleadings shall
be construed to do substantial justice. Jenkins v. McKeithen 395 U.S. 411, 421 (1959); Picking
v. Pennsylvania R. Co., 151 Fed 2"7240; Pucket v. Cox, 456 2"! 233 state that Pro se pleadings
are to be considered without regard to technicality; pro se litigants’ pleadings are not to be held

to the same high standards of perfection as lawyers.

18
COMPLAINT
Case: 3:21-cv-00083-MPM-JMV Doc #: 1 Filed: 04/19/21 19 of 22 PagelD #: 19

CALCULATED DAMAGES

41. 3 Categories of Discrimination
2 Federal Laws

1 Federal Jurisdiction

3 Categories of Discrimination
Age
Sex
Retaliation
2 Federal Laws
Title VII of the Civil Rights Act of 1964
Civil Rights Act of 1991
1 Federal Jurisdiction
Oxford Division
Areas of Compensation
1. Front Pay
Front pay is an equitable remedy (type of “damages”) awarded in some employment claims
involving wrongful termination or other kinds of workplace disputes. Front pay is meant to

compensate employees in a way that would make them “whole”, so as if the termination never
happened.

2. 4:30
The Plaintiff wanted the court to know he is an avid runner who runs under 4:30

3. Punitive Damages

19
COMPLAINT
Case: 3:21-cv-00083-MPM-JMV Doc #: 1 Filed: 04/19/21 20 of 22 PagelD #: 20

A Punitive Damages award is a monetary award against the defendant to punish the wrongdoer
for bad acts and deter similar bad conduct by others in the future.

4. Compensatory

(of a payment) intended to recompense someone who has experienced loss, suffering, or injury.
"$50 million in compensatory damages"

5. Mental Anguish
Mental anguish is an element of non-economic damages usually sought in personal injury
cases, medical malpractice and sometimes defamation cases. Generally, "mental anguish"
translates to certain types of suffering that may include distress, anxiety, fright, depression,
grief, or trauma.

6. Attorney Fees
The amount billed to a client for legal services performed on his or her behalf. Attorney's
fees may be an hourly, flat (for a particular service, e.g., $10,000 to handle all aspects of a DUI
case) or contingent fee (a percentage of client's recovery, e.g., 33%).

9 to 11 Civil Rights Events Job Discrimination Events

20
COMPLAINT
Case: 3:21-cv-00083-MPM-JMV Doc #: 1 Filed: 04/19/21 21 of 22 PagelD #: 21

WEREFORE Plaintiff demands judgement not exceeding $20,500,000 against Jeff Bezos
(CEO), Amazon.com Sales, Inc, Amazon.com Services LLC; Amazon.com, Inc as follows

A. Compensatory Damages including damages to career path, damages to reputation; and
pain and suffering damages.

B. Damages for Mental Anguish

C. Reimbursement for negative tax consequences resulting from a jury verdict
D. Punitive Damages

E. Attorney's fees and cost of suit; and

F, Such other relief as the court may deem equitable and just

G. Front Pay

Martrek Wingo

 

emphis, TN 38125
(801) 210-6367

Jury Demand

Plaintiff Martrek Wingo demands trial by jury with respect to all issues that are so triable.

Martrek Wingo
Plaintiff
Pro Se

   

 

 

COMPLAINT
Case: 3:21-cv-00083-MPM-JMV Doc #: 1 Filed: 04/19/21 22 of 22 PagelD #: 22 :

Martrek Wingo
Plaintiff

martrekwingo@zoho.com

22
COMPLAINT
